DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Amendment
The amendment filed on 28 April 2021 fails to place the application in condition for allowance. 
Claims 1-20 are currently pending and under examination.

Status of Rejections
The rejection of claims 1-20 under 35 U.S.C. 112(a) are herein maintained.
The rejection of claims 1-20 under 35 U.S.C. 103(a) are herein withdrawn due to Applicant’s Amendment filed 28 April 2021.
New rejections are provided in response to Applicant’s amendment filed 28 April 2021.

Response to Arguments
Applicant's arguments filed 28 April 2020 with respect to the rejection under 35 U.S.C. 112(a) have been fully considered but they are not persuasive. 
Applicant presents arguments that the phrase “without external excitation” is supported in the instant specification by citations to the specification’s discussion in describing the electrode materials being dissimilar, citations to the drawings disclosing different sections with different materials, and disclosure of a thermocouple. However, the arguments do not tie why one of .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-…are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Guilbeau et al (US 4,935,345).
As to claims 1 and 3, Guilbeau discloses a method of measuring an analyte comprising: 
	providing an analyte sensor including a temperature sensor formed from electrodes of the analyte sensor (Fig. 1), the analyte sensor having only two contact engagement portions configured to couple to an analyte testing meter (Fig. 1 #34 and 13); one portion of one of electrode (#20) having a different material composition than another portion of the one electrode ( #32 col. 7 lines 25-35) the temperature sensor producing without external excitation a temperature dependent voltage across the two contact engagement portions (col. 7 lines 25-35 which is cited as a thermocouple as required by instant claim 3)

	measuring an analyte value using the analyte sensor and the two contact engagement portions (via Fig. 3 correlation of temperature, i.e. voltage, to glucose concentration).

As to claim 2, the recitation of adjusting the analyte value based on the temperature measured on the analyte sensor is necessarily met via correlating the temperature to the analyte concentration.

As to claim 8, Guilbeau discloses a method of measuring an analyte comprising: 
	providing an analyte sensor (Fig. 1), the analyte sensor having only two contact engagement portions configured to couple to an analyte testing meter (Fig. 1 #34 and 13); 
	coupling the analyte sensor to an analyte testing meter via the only two contact engagement portions (col. 4 lines 56 – col. 5 lines 4)
	measuring a temperature on the analyte sensor using the temperature sensor, the temperature-dependent voltage and the two contact engagement portions (See Fig. 3); and a temperature sensor formed on the analyte sensor via first (#s13/22) and second electrodes (#s 20/32) of the analyte sensor a first portion of the second electrode of electrode (#20) having a different material composition than another portion of the second electrode ( #32 col. 7 lines 25-35) the temperature sensor producing without external excitation a temperature dependent voltage across the two contact engagement portions (col. 7 lines 25-35 which is cited as a thermocouple as required by instant claim 3)


As to claim 9, Guilbeau further discloses wherein a first portion of the second electrode (#20) has a different material composition of the first electrode (#22)

As to claim 10, Guilbeau discloses wherein the coupling the analyte sensor comprises coupling the only two contact engagement portions of the analyte sensor to respective electrical contacts of the analyte testing meter. (See Fig. 1C contact portions 13/34).

As to claim 16, Guilbeau discloses wherein the providing an analyte sensor comprises providing the analyte sensor with a first electrode and a second electrode, the first electrode coupled to one of the only two contact engagement portions and the second electrode coupled to the other of the only two contact engagement portions (see Fig. 1C and citations provided to claim 8 of fist/second electrode and contact portions).

As to claim 17, Guilbeau discloses wherein the providing an analyte sensor comprises coupling one of the electrodes to one of the only two contact engagement portions and coupling another of the electrodes to the other of the only two contact engagement portions (see Fig. 1C and citations provided to claim 8 of fist/second electrode and contact portions).

As to claims 19 and 20, the recitation of either “cold sensing junction” or “hot sensing junction” would be inherent to the use of dissimilar materials with respect to each other.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4, 5, 7, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guilbeau in view of Allen (US 2005/0284773 A1).
As to claim 4, 7, and 14, Guilbeau fails to explicitly disclose providing an analyte sensor with a fuse member between the electrodes.
	Allen discloses disposing a fuse member between electrode on an analyte sensor (Fig. 1 #100 with electrodes 101/102 of the fuse member) and determining if the fuse member is burned before any measuring (Fig. 4 step 420 as required by instant claim 7).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a fuse member and electrodes of Allen in the method of Guilbeau in order to prevent the reuse of a test strip (Abstract).


As to claims 5 and 13, Guilbeau fail to explicitly disclose burning the fuse between measuring the temperature and measuring the analyte. However, such a modification amount to an obvious rearrangement of steps in burning the fuse so that the biosensor may not be used again (See MPEP 2144.04 VI C).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Guilbeau, as modified by, in view of previously cited Akahori.
As to claim 6, Allen discloses the fuse member is made of carbon ([0008]) but unpatentable Guilbeau, as modified by, fails to disclose electrodes made of carbon.
	Akahori discloses the analyte sensing portion and the temperature sensor are made of carbon ([0029], [0030], and [0035]).
	Thus, it would have been obvious to one of ordinary skill in the art to select carbon as a material for a temperature sensor and electrode as taught by Akahori in the method of 

Claims 11 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Guilbeau, in view of Seanson et al (US 6,162,184).
As to claim 11, Guilbeau explicitly discloses coupling to measurement circuits upon which a temperature measurement is started as a result of the coupling
	Guilbeau fails to explicitly disclose engaging a temperature measurement circuit via a microprocessor to enable execution of ta temperature measurement sequence.
	Swanson discloses using a microprocessor for measurement of temperature using thermcouples (Title, Abstract, col. 9 lines 12-50, col. 21 lines 24-29).
	Thus, it would have either been anticipated that Burke discloses using a microprocessor to perform said methods or obvious to one of ordinary skill in the art to have used a microprocessor as Swanson in the method of Guilbeau in performing the methods of Burke in order to use digital processing techniques controlled by a computer to analyze information and generate feedback signals (col. 21 lines 24-29 Swanson).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guilbeau, in view of Chen et al (US 2010/0089775 A1), Diamond et al ( US 2006/0231421 A1) OR Shah et al (US 2007/0173712 A1)
As to claim 12, Guilbeau fails to explicitly disclose measuring a resistance across the two contact engagement portions after the coupling.

	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have measured a resistance across the two contact engagement portions, and thus across the electrodes, as taught by Chen, Diamond, or Shah, in the method of Guilbeau,  because it allows determination of whether a sample is injected into the reaction region (Chen [0031]), determination if the sensor is hydrated (Shah [0107]), or automatically start the measurement cycle (Chen – [0041]).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guilbeau, in view of Lin et al (US 2012/0061259 A1).
As to claim 18, Builbeau fails to explicitly disclose wherein one portion comprises a carbon based material and the other portion comprises a gold film.
	Lin discloses different parts of the electrode may be made with different materials, such as specifically gold and carbon ([0025]). Likewise, Taniike discloses making the leads and electrodes can be made from different materials, such as gold and carbon as well, to provide different areas with different resistivities ([0076]).
	Thus, it would have been obvious to one of ordinary skill in the art to have used different materials of carbon an dgold for different parts of one the electrodes taught by Lin and Taniike in the method of Guilbeau in the routine selection of appropriate materials used electrodes (See MPEP 2144.07) where the selection materials for an electrode would be obvious to try different materials in different parts of an electrode, such as the lead and electrode portion thereof, since prima facie obvious to select appropriate materials for the electrodes which are recognized suitable for the purpose.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795